Citation Nr: 0431690	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  96-44 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active military duty in the Marine Corps from 
February 1954 to August 1973.  He was a member of the Marine 
Corps Reserve from August 1973 to November 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the RO in 
Buffalo, New York, which denied service connection for post-
traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements, with 
respect to the issue of entitlement to service connection for 
PTSD.  There is no communication from the RO to the veteran 
specifically addressing the evidence needed to substantiate 
the claim and the respective duties of the parties to secure 
or submit evidence with particular respect to the issue.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).   Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

A VA discharge summary showing an admission date of February 
8, 1996, noted that the veteran was a recent resident of 
C.O.P.I.N. House, for treatment of his PTSD.  Additionally, 
during the veteran's June 1997 personal hearing, he testified 
that he underwent treatment at C.O.P.I.N. House in 1996 for 
PTSD.  Review of the claims folder, reveals that in July 2000 
the RO requested treatment records from C.O.P.I.N. House, but 
no reply was received.  The RO should again request all the 
veteran's treatment records from C.O.P.I.N. House, located at 
5622 Buffalo Avenue, Niagara Falls, New York, 14304, dated 
1995 to the present.  

Additionally, the RO should contact the VA medical center 
(VAMC) in Buffalo, New York, and obtain all the veteran's 
treatment records dated from March 2000 to the present.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. 
Principi and Charles v. Principi, and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for PTSD and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records, including records 
from:
a)  the VAMC in Buffalo, New York, 
dated March 2000 to the present; and
b)  COPIN House located at 5622 Buffalo 
Avenue, Niagara Falls, New York, 14304, 
dated 1995 to the present.  

All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records in order that he be provided 
the opportunity to submit any records.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



